UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-33999 NORTHERN OIL AND GAS, INC. (Exact name of Registrant as specified in its charter) Nevada 95-3848122 (State or Other Jurisdiction of Incorporation or organization) (I.R.S. Employer I.D. No.) 315 Manitoba Avenue – Suite 200 Wayzata, Minnesota 55391 (Address of Principal Executive Offices) (952) 476-9800 (Issuer’s Telephone Number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer£Accelerated Filer£ Non-Accelerated Filer£Smaller Reporting Company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T As of November 05, 2008, there were 34,092,164 shares of our common stock, par value $0.001, outstanding. NORTHERN OIL AND GAS, INC. FORM 10-Q September 30, 2008 C O N T E N T S Page PART I Item 1.Financial Statements 1 Balance Sheets 1 Statements of Operations 2 Statements of Cash Flows 3 Notes to Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis or Plan of Operation 15 Item 4T.Controls and Procedures 29 PART II Item 1.Legal Proceedings 30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6.Exhibits 31 Signatures 32 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. NORTHERN OIL AND GAS, INC. BALANCE SHEETS SEPTEMBER 30, 2, 2007 ASSETS September 30, 2008 December 31, 2007 (Unaudited) CURRENT ASSETS Cash and Cash Equivalents $ 6,772,167 $ 10,112,660 Trade Receivables 1,541,207 - Derivative Asset 81,800 - Prepaid Drilling Costs 24,376 364,290 Prepaid Expenses 121,897 25,680 Total Current Assets 8,541,447 10,502,630 PROPERTY AND EQUIPMENT, AT COST Oil and Natural Gas Properties, Full Cost Method (including unevaluated costs of $32,294,808 at 9/30/08 and $7,587,511 at 12/31/2007) 39,529,287 7,587,511 Other Property and Equipment 269,084 44,769 Total Property and Equipment 39,798,371 7,632,280 Less - Accumulated Depreciation and Depletion 375,238 3,446 Total Property and Equipment, Net 39,423,133 7,628,834 AVAILABLE FOR SALE SECURITIES 3,320,975 - Total Assets $ 51,285,555 $ 18,131,464 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable $ 770,771 $ 113,254 Accrued Expenses 3,296 110,993 Accrued Drilling Costs 2,614,855 - Margin Loan 988,439 - Total Current Liabilities 4,377,361 224,247 LONG-TERM LIABILITIES - - Total Liabilities 4,377,361 224,247 STOCKHOLDERS' EQUITY Common Stock, Par Value $.001; 100,000,000 Authorized, 34,024,644 Outstanding (2007 – Par Value $.001; 28,695,922 Shares Outstanding) 34,025 28,696 Additional Paid-In Capital 50,435,311 22,259,921 Retained Deficit (3,413,393 ) (4,381,400 ) Accumulated Other Comprehensive Income (Loss) (147,749 ) - Total Stockholders' Equity 46,908,194 17,907,217 Total Liabilities and Stockholders' Equity $ 51,285,555 $ 18,131,464 The accompanying notes are an integral part of these financial statements. 1 NORTHERN OIL AND GAS, INC. STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2008 AND (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 REVENUES Oil and Gas Sales $ 1,362,655 $ - $ 2,412,912 $ - Gain on Derivatives - - 1,300 - 1,362,655 - 2,414,212 - OPERATING EXPENSES Production Expenses 18,078 - 27,496 - Severance Taxes 69,673 - 120,009 - General and Administrative Expense 355,103 309,227 1,273,722 1,501,146 Depletion and Depreciation 203,103 260 371,792 780 Total Expenses 645,957 309,487 1,793,019 1,501,926 INCOME (LOSS) FROM OPERATIONS 716,698 (309,487 ) 621,193 (1,501,926 ) OTHER INCOME 155,121 42,189 346,814 65,982 INCOME (LOSS) BEFORE INCOME TAXES 871,819 (267,298 ) 968,007 (1,435,944 ) INCOME TAX PROVISION (BENEFIT) - NET INCOME (LOSS) $ 871,819 $ (267,298 ) $ 968,007 $ (1,435,944 ) Net Income (Loss) Per Common Share – Basic and Diluted $ 0.03 $ (0.01 ) $ 0.03 $ (0.06 ) Weighted Average Shares Outstanding – Basic 33,834,283 22,967,845 31,192,461 22,269,979 Weighted Average Shares Outstanding - Diluted 34,414,987 22,967,845 34,374,298 22,269,979 The accompanying notes are an integral part of these financial statements. 2 NORTHERN OIL AND GAS, INC. STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Nine Months Ended September 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ 968,007 $ (1,435,944 ) Adjustments to Reconcile Net Income (Loss) to NetCash Provided by (Used for) Operating Activities: Depletion and Depreciation 371,792 780 Issuance of Stock for Consulting Fees 49,875 475,000 Market Value adjustment of Derivative Instruments (95,148 ) - Share – Based Compensation Expense 70,250 655,781 Increase in Trade Receivables (1,541,207 ) - Increase in Prepaid Expenses (96,217 ) (20,088 ) Increase in Accounts Payable 657,517 - Decrease in Accrued Expenses (107,697 ) - Net Cash Provided by (Used For) Operating Activities 277,172 (324,471 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of Office Equipment and Furniture (224,315 ) (14,082 ) Prepaid Drilling Costs 339,914 (210,000 ) Prepaid Lease Payments - (150,000 ) Increase in Accrued Drilling Costs 2,614,855 - Purchase of Available for Sale Securities (3,550,524 ) - Oil and Gas Properties (30,654,840 ) (3,561,087 ) Net Cash Used For Investing Activities (31,474,910 ) (3,935,169 ) CASH FLOWS FROM FINANCING ACTIVITIES Increase in Margin Loan 988,439 - Repayments of Convertible Notes Payable (Related Party) - (165,000 ) Cash Paid for Listing Fee (65,000 ) - Proceeds from Derivatives 95,148 - Proceeds from the Issuance of Common Stock – Net of Issuance Costs 25,904,858 15,015,053 Proceeds from Exercise of Stock Options 933,800 - Net Cash Provided by Financing Activities 27,857,245 14,850,053 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (3,340,493 ) 10,590,413 CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD 10,112,660 849,935 CASH AND CASH EQUIVALENTS – END OF PERIOD $ 6,772,167 $ 11,440,348 Supplemental Disclosure of Cash Flow Information 3 Cash Paid During the Period for Interest $ 18,079 $ - Cash Paid During the Period for Income Taxes $ - $ - Non-Cash Financing and Investing Activities: Purchase of Oil and Gas Properties through Issuance of Common Stock $ 1,286,936 $ 2,662,812 Payment of Consulting Fees through Issuance of Common Stock $ 49,875 $ 475,000 The accompanying notes are an integral part of these financial statements. 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) September 30, 2008 NOTE 1ORGANIZATION AND NATURE OF BUSINESS Northern Oil and Gas, Inc. (the “Company,” “we,” “us,” “our” and words of similar import) is a growth-oriented independent energy company engaged in the acquisition, exploration, exploitation and development of oil and natural gas properties.Prior to March 20, 2007, our name was “Kentex Petroleum, Inc.”The Company took its present form on March 20, 2007, when Kentex completed a so-called short-form merger with its wholly-owned subsidiary, Northern Oil and Gas, Inc. (“NOG”), a Nevada corporation engaged in the Company’s current business, in which NOG merged into Kentex and Kentex was the surviving entity.The Company’s common stock trades on the American Stock Exchange under the symbol “NOG”. The Company will continue to focus on projects in the oil and gas industry primarily based in the Rocky Mountains and specifically the Williston Basin Bakken Shale formation. The Company has begun to develop its substantial leasehold in the Bakken play and will continue to do so as well as target additional opportunities in emerging plays utilizing its first mover leasing advantage. We participate on a heads up basis in the drilling of wells on our leasehold.We own working interest in wells, and do not lease land to operators.To this point we have participated only in wells operated by others but have a substantial inventory of high working interest locations that we will likely drill in 2009 and beyond.We believe the advantage gained by participating as a non-operating partner in the 60-70 gross oil wells we will drill in 2008 and early 2009 will give us valuable data on completions and help to control well costs as we begin to develop our high working interest sections in mid-2009. The Company participates on a heads up basis proportionate to its working interest in a declared drilling unit.Although to this point we have participated with only minority interests ranging from 1% to 37%, we expect to participate in the drilling of incrementally higher working interest drilling units, eventually operating our substantial inventory of high working interest drilling units with a range of 40% to 100% ownership.We control approximately 65,000 net acres in the growing North Dakota Bakken Play.This exposes us to 101 net wells based on 640 acre spacing units.To be more specific, if we drill a well and participate with a 25% working interest, this counts towards this total as a quarter of one well.Down spacing in the field will potentially expose us to significantly more wells as development continues on “held by production” acreage. Our land acquisition and field operations, along with various other services, are primarily outsourced through the use of consultants and drilling partners.The Company will continue to retain independent contractors to assist in operating and managing the prospects as well as to carry out the principal and necessary functions incidental to the oil and gas business.With the additional acquisition of oil and natural gas properties, the Company intends to continue to use both in-house employees and outside consultants to develop and exploit its leasehold interests. As an independent oil and gas producer, the Company’s revenue, profitability and future rate of growth are substantially dependent on prevailing prices of natural gas and oil.Historically, the energy markets have been very volatile and it is likely that oil and gas prices will continue to be subject to wide fluctuations in the future.A substantial or extended decline in natural gas and oil prices could have a material adverse effect on the Company’s financial position, results of operations, cash flows and access to capital, and on the quantities of natural gas and oil reserves that can be economically produced.As of September 30, 2008 the substantial decline in oil prices has not affected the Company’s financial position in a material amount. NOTE 2BASIS OF PRESENTATION The financial information included herein is unaudited, except the balance sheet as of December 31, 2007, which has been derived from our audited financial statements as of December 31, 2007.However, such information includes all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for a fair presentation of financial position, results of operations and cash flows for the interim periods.The results of operations for interim periods are not necessarily indicative of the results to be expected for an entire year. Certain information, accounting policies, and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in 5 this Form 10-Q pursuant to certain rules and regulations of the Securities and Exchange Commission.These financial statements should be read in conjunction with the audited financial statements and notes for the year ended December 31, 2007, which are included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2007. New Accounting Pronouncements In December 2007, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 141(R), “Business Combinations.” SFAS No. 141(R) changes the accounting for and reporting of business combination transactions in the following way: Recognition with certain exceptions, of 100% of the fair values of assets acquired, liabilities assumed, and non controlling interests of acquired businesses; measurement of all acquirer shares issued in consideration for a business combination at fair value on the acquisition date; recognition of contingent consideration arrangements at their acquisition date fair values, with subsequent changes in fair value generally reflected in earnings; recognition of pre-acquisition gain and loss contingencies at their acquisition date fair value; capitalization of in-process research and development (IPR&D) assets acquired at acquisition date fair value; recognition of acquisition-related transaction costs as expense when incurred; recognition of acquisition-related restructuring cost accruals in acquisition accounting only if the criteria in Statement No. 146 are met as of the acquisition date; and recognition of changes in the acquirer’s income tax valuation allowance resulting from the business combination separately from the business combination as adjustments to income tax expense.SFAS No. 141(R) is effective for the first annual reporting period beginning on or after December 15, 2008 with earlier adoption prohibited.The adoption of SFAS No. 141(R) will affect valuation of business acquisitions made in 2009 and forward. In December 2007, the FASB issued SFAS No. 160 “Noncontrolling Interest in Consolidated Financial Statements – an Amendment of ARB 51” (SFAS 160).SFAS 160 clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements.It also requires consolidated net income to be reported at amounts that include the amounts attributable to both the parent and the noncontrolling interest, and requires disclosure, on the face of the consolidated statement of income, of the amounts of consolidated net income attributable to the parent and to the noncontrolling interest.SAFS 160 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008.Earlier adoption is prohibited.We do not anticipate a material impact upon adoption. In March 2008, the FSAB issued FASS No. 161, “Disclosures about Derivative Instruments and Hedging Activities.”SFAS 161 is intended to improve financial reporting about derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity's financial position, financial performance, and cash flows.SFAS 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged.We do not anticipate a material impact upon adoption. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, “Fair value Measurements.”SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements.The provisions of SFAS 157 were originally to be effective beginning January 1, 2008.Subsequently, the FASB provided for a one-year deferral of the provisions of SFAS 157 for non-financial assets and liabilities that are recognized or disclosed at fair value in consolidated financial statements on a non-recurring basis.We are currently evaluating the impact of adopting the provisions of SFAS 157 for non-financial assets and liabilities that are recognized or disclosed on a non-recurring basis. NOTE 3SIGNIFICANT ACCOUNTING PRACTICES Full Cost Method The Company follows the full cost method of accounting for oil and gas operations whereby all costs related to the exploration and development of oil and gas properties are initially capitalized into a single cost center (“full cost pool”).Such costs include land acquisition costs, geological and geophysical evaluation expenses, carrying charges on non-producing properties, costs of drilling directly related to acquisition, and exploration activities.As of September 30, 2008, we controlled approximately 21,354 net acres of leaseholds in Sheridan County, Montana with primary targets including the Red River and Mission Canyon formations, approximately 65,000 net acres, primarily in Mountrail County, North Dakota, targeting the Bakken Shale and 10,000 net acres in Yates County, New York that is prospective for Marcellus Shale and Trenton-Black River natural gas production. See Note 6 for an explanation of activities on these properties. 6 Proceeds from property sales generally will be credited to the full cost pool, with no gain or loss recognized, unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs.A significant alteration would typically involve a sale of 25% or more of the proved reserves related to a single full cost pool. Costs capitalized will be depleted and amortized on the unit-of-production method based on the estimated gross proved reserves as determined by independent petroleum engineers.The costs of unproved properties are withheld from the depletion base until such time as they are either developed or abandoned.When proved reserves are assigned or the property is considered to be impaired, the cost of the property or the amount of the impairment is added to costs subject to depletion calculations. Capitalized costs of oil and gas properties (net of related deferred income taxes) may not exceed an amount equal to the present value, discounted at 10% per annum, of the estimated future net cash flows from proved oil and gas reserves plus the cost of unevaluated properties (adjusted for related income tax effects).Should capitalized costs exceed this ceiling, impairment is recognized.The present value of estimated future net cash flows is computed by applying period-end prices of oil and natural gas to estimated future production of proved oil and gas reserves as of period-end, less estimated future expenditures to be incurred in developing and producing the proved reserves and assuming continuation of existing economic conditions.Such present value of proved reserves’ future net cash flows excludes future cash outflows associated with settling asset retirement obligations that have been accrued on the Balance Sheet (following SEC Staff Accounting Bulletin No. 106).Should this comparison indicate an excess carrying value, the excess is charged to earnings as an impairment expense.The unamortized cost of the Company’s oil and gas properties did not exceed the ceiling limit as of September 30, 2008.Therefore, the Company was not required to writedown the net capitalized costs of its oil and gas properties at September 30, Other Property and Equipment Property and equipment that are not oil and gas property are recorded at cost and depreciated using the straight-line method over their estimated useful lives of three to five years.Expenditures for replacements, renewals, and betterments are capitalized.Maintenance and repairs are charged to operations as incurred.Long-lived assets, other than oil and gas properties, are evaluated for impairment to determine if current circumstances and market conditions indicate the carrying amount may not be recoverable.We have not recognized any impairment losses on non oil and gas long-lived assets.Depreciation expense was $33,713 for the nine months ended September 30, 2008. Impairment SFAS 144, Accounting for the Impairment and Disposal of Long-Lived Assets, requires that long-lived assets to be held and used be reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Oil and gas properties accounted for using the full cost method of accounting (which we use) are excluded from this requirement but continue to be subject to the full cost method's impairment rules. Cash, Cash Equivalents and Long Term Investments Our cash positions represent assets held in checking and money market accounts.These assets are generally available to us on a daily or weekly basis and are highly liquid in nature.Due to the balances being greater than $250,000, we do not have FDIC coverage on the entire amount of bank deposits.The Company believes this risk is minimal. In addition we are subject to SIPC protection on a vast majority of our financial assets, specifically $6,717,245 of cash and cash equivalents and all of our long-term investments. Derivative Instruments and Price Risk Management The Company uses derivative instruments from time to time to manage market risks resulting from fluctuations in the prices of oil and natural gas.The Company may periodically enter into derivative contracts, including price swaps, caps and floors, which require payments to (or receipts from) counterparties based on the differential between a fixed price and a variable price for a fixed quantity of oil or natural gas without the exchange of underlying volumes.The notional amounts of these financial instruments would be based on expected production from existing wells. The Company has, and may continue to use exchange traded futures contracts and option contracts to hedge the delivery price of oil at a future date. Derivatives are recorded on the balance sheet at fair value and changes in the fair value of derivatives are recorded each period in current earnings or other comprehensive income, depending on whether a derivative is designated as part of a hedge transaction and, if it is, depending on the type of hedge transaction.The Company's derivatives consist primarily of cash 7 flow hedge transactions in which the Company is hedging the variability of cash flows related to a forecasted transaction.Period to period changes in the fair value of derivative instruments designated as cash flow hedges are reported in other comprehensive income and reclassified to earnings in the periods in which the contracts are settled.The ineffective portion of the cash flow hedges is recognized in current period earnings as income or loss from derivative.Gains and losses on derivative instruments that do not qualify for hedge accounting are included in income or loss from derivative in the period in which they occur.The resulting cash flows from derivatives are reported as cash flows from operating activities. At the inception of a derivative contract or upon identification of hedged production to which a derivative contract applies, the Company may designate the derivative as a cash flow hedge.For all derivatives designated as cash flow hedges, the Company formally documents the relationship between the derivative contract and the hedged items, as well as the risk management objective for entering into the derivative contract.To be designated as a cash flow hedge transaction, the relationship between the derivative and the hedged items must be highly effective in achieving the offset of changes in cash flows attributable to the risk both at the inception of the derivative and on an ongoing basis.The Company measures hedge effectiveness on a quarterly basis and hedge accounting is discontinued prospectively if it is determined that the derivative is no longer effective in offsetting changes in the cash flows of the hedged item.Gains and losses deferred in accumulated other comprehensive income related to cash flow hedge derivatives that become ineffective remain unchanged until the related production is delivered.If the Company determines that it is probable that a hedged forecasted transaction will not occur, deferred gains or losses on the derivative are recognized in earnings immediately.See Note 10 for a description of the derivative contracts which the Company executes. Stock-Based Compensation The Company has accounted for stock-based compensation under the provisions of SFAS No. 123(R), Share Based Payment.This statement requires us to record an expense associated with the fair value of stock-based compensation.We currently use the Black-Scholes option valuation model to calculate stock based compensation at the date of grant.Option pricing models require the input of highly subjective assumptions, including the expected price volatility.Changes in these assumptions can materially affect the fair value estimate. The average risk-free interest rate is determined using the U. S. Treasury rate in effect as of the date of grant, based on the expected term of the stock option. Options Granted November 1, 2007 On November 1, 2007, the Board of Directors granted 560,000 options to board members and one employee.The total fair value of the options was recognized as compensation in 2007 as the optionees were immediately vested.In computing the expected volatility, we used the combined historical volatility of the Company’s common stock for a one month period and the blended historical volatility for two of our peer Companies over a period of four years and eleven months.In computing the exercise price we used the average closing/last trade price of the Company’s common stock for the five highest volume trading days during the 30-day trading period ending on the last trading day preceding the date of the grants. The following assumptions were used for the Black-Scholes model: November 1, 2007 Risk free rates 4.36% Dividend yield 0% Expected volatility 56% Weighted average expected stock option life 5 Years The “fair market value” at the date of grant for stock options granted using the formula relied upon for calculating the exercise price is as follows: Weighted average fair value per share $ 2.72 Total options granted 560,000 Total weighted average fair value of options granted $ 1,524,992 Income Taxes 8 The Company accounts for income taxes under FASB Statement No. 109, Accounting for Income Taxes.Deferred income tax assets and liabilities are determined based upon differences between the financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse.FASB Statement No. 109 requires the consideration of a valuation allowance for deferred tax assets if it is “more likely than not” that some component or all of the benefits of deferred tax assets will not be realized.As of September 30, 2008, the Company maintains a full valuation allowance for all deferred tax assets. Use of Estimates The preparation of financial statements under generally accepted accounting principles (“GAAP”) in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition and Gas Balancing We recognize oil and gas revenues from our interests in producing wells when production is delivered to, and title has transferred to, the purchaser and to the extent the selling price is reasonably determinable.We use the sales method of accounting for gas balancing of gas production and would recognize a liability if the existing proven reserves were not adequate to cover the current imbalance situation.As of September 30, 2008 and December31, 2007, our gas production was in balance, i.e., our cumulative portion of gas production taken and sold from wells in which we have an interest equaled our entitled interest in gas production from those wells. Net Income (Loss) Per Common Share Net Income (Loss) per common share is based on the Net Income (Loss) divided by weighted average number of commonshares outstanding. Diluted earnings per share is computed using the weighted average number of common shares plus dilutive common share equivalents outstanding during the period using the treasury stock method. NOTE
